Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors GSE Systems, Inc. We consent to the incorporation by reference in the registration statement No. 333-138702 on FormS-8 and registration statements No. 333-147537, No. 333-144623, No. 333-143199, No. 333-134569and No. 333-126472 on FormS-3 of GSE Systems, Inc. of our reports dated March 17, 2008, with respect to the consolidated balance sheets of GSE Systems, Inc. as of December31, 2007 and 2006, and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007, and the effectiveness of internal control over financial reporting as of
